First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term HERCEPTIN®, AVASTIN®, ADCETRIS®, KADCYLA®,  ONTAK®, ERBITUX®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving/causing the regression of the disease state, does not reasonably provide enablement for preventing or inhibiting or suppressing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method of treating or suppressing an Adenoid Cystic Carcinoma (ACC) tumor in a subject with ACC.  The present specification defines “treating” as:
[00267] As used herein, "treating" or "treatment" cover the treatment of a disease-state in a mammal, particularly in a human, and include: (a) preventing the disease-state from inhibiting the disease-state, i.e., arresting its development; and/or (c) relieving the disease-state, i.e., causing regression of the disease state. 
[00268] In one embodiment, "treating" refers to, in one embodiment, therapeutic treatment and, in another embodiment, prophylactic or preventative measures. In one embodiment, the goal of treating is to prevent or lessen the targeted pathologic condition or disorder as described hereinabove. Thus, in one emembodiment, treating may include directly affecting or curing, suppressing, inhibiting, preventing, reducing the severity of, delaying the onset of, reducing symptoms associated with the disease, disorder or condition, or a combination thereof. Thus, in one embodiment, "treating" refers inter alia to delaying progression, expediting remission, inducing remission, augmenting remission, speeding recovery, increasing efficacy of or decreasing resistance to alternative therapeutics, or a 66P-585335-UScombination thereof. In one embodiment, "preventing" refers, inter alia, to delaying the onset of symptoms, preventing relapse to a disease, decreasing the number or frequency of relapse episodes, increasing latency between symptomatic episodes, or a combination thereof. In one embodiment, "suppressing" or "inhibiting", refers inter alia to reducing the severity of symptoms, reducing the severity of an acute episode, reducing the number of symptoms, reducing the incidence of disease- related symptoms, reducing the latency of symptoms, ameliorating symptoms, reducing secondary symptoms, reducing secondary infections, prolonging patient survival, or a combination thereof. 

As defined by the present specification, “treating” is inclusive of preventing and inhibiting and suppressing, i.e., “cure” which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated curing of ACC in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing of ACC.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing of ACC in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a compound of formula (III) or prodrugs or salts thereof.  The term “prodrug” is not understood in the art to have any finite limit scope, i.e., there is no clear boundary and the present specification lacks limiting definition of said term.
Therefore, the skilled artisan in the art would be unable to determine the scope of the present invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7-9 and 15-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims recite the term “comprises”.  The use of the transitional term “comprises”, which is synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03).  In essence, the claims do not limit the scope of parent claim 1, i.e., the scope of compounds of formula (III) or ACC as recited by parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 15-22 are rejected under 35 U.S.C. 103 as being 

Gavai et al. (‘489) teaches a method of treating cancer, such as, cancers dependent upon Notch activation, utilizing compounds of formula (I):

    PNG
    media_image1.png
    200
    370
    media_image1.png
    Greyscale
wherein R1 
R3 is H or CH3; Ra is Cl or C1-3 alkyl; Rb is F, Cl or CH3; and y or z is each 0-2 and exemplifies compounds such as

    PNG
    media_image2.png
    233
    302
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    233
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    212
    305
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    223
    314
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    221
    307
    media_image6.png
    Greyscale
, etc. (see the entire article, especially Abstract; paragraphs 0024-0038; 0134-0135; Examples 1, 8, 23, 24, 31, 32, etc.).  The reference teaches the dose and frequency of any particular subject varies and is dependent of various factors such as the bioavailability of the specific compound in the administered form, metabolic stability of length of action, body weight, etc. and exemplifies a daily dose of 0.001 to 100 mg/kg (see paragraph 00158).  In essence, Gavai is teaching the determination of the doses of compound useful would be within the level of skill of the ordinary artisan in the art.
The claimed invention differs from Gavai ‘489 by reciting compounds not exemplified and treatment adenoid cystic carcinoma.
As noted above, the reference teaches y or z is each 0-2 and exemplifies compounds such as

    PNG
    media_image4.png
    212
    305
    media_image4.png
    Greyscale
and 
    PNG
    media_image6.png
    221
    307
    media_image6.png
    Greyscale
and, thus, modification of the exemplified prior art compound by removal of the methyl group on

    PNG
    media_image4.png
    212
    305
    media_image4.png
    Greyscale
with the production of compound of instant claim 9 or the modification of 

    PNG
    media_image6.png
    221
    307
    media_image6.png
    Greyscale
by replacing the -CH2CH(CH3)2 with -CH2CH2CF3 with the production of compound of instant claim 8 would have been obvious to the skilled artisan in the art at the time of the invention with the reasonable expectation that the compounds obtained would be useful in treating cancer as taught by Gavai ‘489.
In regards to the lack of teaching of adenoid cystic carcinoma by Gavai ‘489, it is noted that Gavai ‘489 teaches the use of the compounds in treating cancers dependent upon Notch activation and the art as evidenced by Eberhart et al. (US 2014/0227173) and Ferrarotto et al. (Oncotarget, 2017 cited by applicant on IDS submitted 9/27/2019) teaches adenoid cystic carcinoma as Notch dependent (see both in their entirety; especially ‘173, paragraphs 0162, 0302, 0418-0419; Ferrarotto teaches Notch1 mutations in ACC).
Based on the teaching in the art as evidenced by Eberhart et al. (US 2014/0227173) and Ferrarotto et al. (Oncotarget, 2017 cited by applicant on IDS 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628